Title: The Commissioners to the Comte de Vergennes, 9 February 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy Feb. 9th. 1779
     
     It is now near six Months that Capt. McNeil, of the Mifflin Privateer from America, has been embarras’d with a Process on Account of a French Ship, which he retook from the English after she had been three Days in their Possession. The Laws of France are clear with regard to the Validity of this Prize, and our Captains have Orders, contained in their Commissions, to submit their Prizes to the Laws of the Country into which they carry them, and they ought undoubtedly to regulate their own Conduct by those Laws, without any regard to the Laws of America, relating to this Matter, which may be different in every one of the United States, and therefore too Uncertain to be made the Rule for Judgement in the Courts here. But if the Persons reclaiming this Prize, insist, among other Reasons, which seem no better founded, that their Cause should be judged by the Laws of Capt. McNeils Country, because more favourable for them. We believe that no Americans in France will ever think of claiming here any Advantage by virtue of the Laws of their own Country, and it seems not just to put those Laws in force against them in France, when it may be done to their Detriment. The Vexation of these kind of Processes, and the Slowness and length of these expensive Proceedings before a Decision can be obtained, discourage our armed Vessels, and have tended to impress them with an Opinion, that their Operations against the English cannot be carried on to Advantage in the European Seas.
     We therefore request your Excellency to join your Sollicitations with those we have had the Honor to make to M. De Sartine, that these Processes may be more speedily determined, and that the Americans in France may be treated in these Respects, on the same Footing with the Subjects of his Majesty. Of which we shall be glad to give Information to the Congress, that so, some Popular Prejudices occasioned by these Affairs, may be effectually removed, and the American armed Ships be encouraged to return and cruize again upon the Coasts of England.
     We have the honor to be, with the greatest Consideration & Respect, Your Excellency’s, most obedient & most humble Servants.
     
      B Franklin
      Arthur Lee
      John Adams
     
    